DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 18, and 22, and the cancellation of claims 2, 4, 5, and 19 filed on 03/21/2022 are acknowledged by the examiner. 
Applicant’s amendments to the claims have overcome any previous claim objections. They are therefore withdrawn. 
Claims 1, 3, 6-16, 18, and 20-22 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Savard in view of Hess fail to at least disclose, teach, and motivate the features of: i) at least a proximal portion being slidably connected to the foot strut along each lateral side of the footwear in a manner to allow the foot strut to be adapted to a size of the foot wear by sliding the instep strut relative to the foot strut parallel to the long axis of the foot wear adjusting an extension distance between the distal portion of the instep strut and the foot strut to a selected position for use. Hess discloses nothing more than having diagonally placed arms, extending between back portion 12 and foot portion 16 of the splint 10 for the purpose of adjusting the angle between these two components. It is clear that, as the arm is fixedly held at its respective ends of the same splint, such length changes cause angle adjustment between the back portion and the foot portion of the splint. MPEP 2143(I)(A) identifies this rationale and articulates the requirements to satisfy a 35 U.S.C. § 103 rejection: To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; (3) a finding that one of ordinary skill in the art would have recoqnized that the results of the combination were predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 US 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v Pavement Salvage Co., 396 US 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 US 147, 152, 87, USPQ 303, 306 (1950). If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Applicant submits that at least finding (2) cannot be satisfied for claim 1 being rejected under 35 USC 103 over Savard in view of Hess.
Examiner’s response: Hess is being used as a teaching reference to teach the telescopic feature of the foot splint of Hess, as the threadable engagement of the lower arm element 32 into the upper arm element 34 fixes the effective length of the arm until the lower arm element is again manually rotated to increase or decrease the effective length of the arm (see Abstract of Hess and Fig. 4 of Hess). Although the foot splint of Hess is diagonal in Figs. 1-2 of Hess, the combination of SAVARD in view of Hess is not diagonal, and thus still reads on the amended claims 1 and 22, as Hess is only used to teach the telescopic struts so that the struts of SAVARD are telescopic, and thus are slidable and are able to increase in length parallel to the long axis of the footwear. Although the specification of Hess refers to the changes in angles via the foot splint of Hess, the arms 32, 34 of Hess are still being lengthened, as indicated by the arrow in Fig. 4 of Hess, and thus the combination of SAVARD in view of Hess performs the same function of lengthening the strut arms so that they are telescopic. Further, in response to applicant's argument that Hess discloses nothing more than having diagonally placed arms, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s argument: Savard in view of Hess fail to at least disclose, teach, and motivate the features of ii) wherein each strut connector has an inner wall defining a bore, the bore having a longitudinal axis parallel to the long axis of the footwear. The Office Action maps the bore feature of claim 4, now claim 1, to the bore 37 of Hess within the diagonal arms for which it is clear that said bores do not have a longitudinal axis parallel to the long axis of the footwear. Accordingly, Savard in view of Hess fail to disclose wherein each strut connector has an inner wall defining a bore, the bore having a longitudinal axis parallel to the long axis of the footwear. 
Examiner’s response: In response to applicant's argument that bore 37 of Hess within the diagonal arms of Hess do not have a longitudinal axis parallel to the long axis of the footwear, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore,  the combination of SAVARD in view of Hess still reads on the claim as bore 37 of Hess in combination with the struts of SAVARD would be parallel to the long axis of the footwear, as the struts of SAVARD are not diagonal.
Applicant’s argument: Savard in view of Hess fail to at least disclose, teach, and motivate the features of iii) wherein the inner wall of the bore has a directional cross section snugly corresponding to a directional cross section of the proximal portion of the instep strut. By the need for rotation of the arm element 32 for adjustability within arm element 34, it is clear that not only does none of arm elements 32 and 34 have directional cross sections, but further that said cross sections do not snugly correspond to one another, as the generally cylindrical arm element 32 is explicitly identified as having a planar surface 38 which forms a gap between the planar surface 38 of the arm element 32 and the bore 37 of arm element 34. 
Examiner’s response: Hess discloses that there is no separate stop element or locking element required by the foregoing structure because the threaded relationship between arm elements 32, 34 of Hess serves to maintain the relationship without any further locking action, and the threaded relationship itself between arm elements 32, 34 of Hess are snug or are fit closely together, as seen in Fig. 4 of Hess (definition of snug: to cause to fit closely, https://www.merriam-webster.com/dictionary/snug). Hess discloses that the first arm element 32 has an elongated planar surface 38, but does not state there is a gap between the planar surface 38 and bore 37. In Fig. 4 of Hess, the planar surface 38 has a plurality of spaced indicia numerals 39 to indicate the amount of penetration. The threads 36 of Hess on the outer surface of arm element 32 is compatible with internal threads (not shown) in the center of bore 37 of Hess of arm element 34, and thus although not shown, the inner wall of bore 37 of Hess has a directional cross section that is snugly (or fits closely) corresponding to a directional cross section of the proximal portion of the instep strut of SAVARD. Directional cross section is a relative term and the specification and drawings of the present application do not clarify what is meant by directional cross section. The specification of the present application states that the cross sections of the bores 164 are directional such that the instep strut 140 can be slidably connected to the strut connectors only in a satisfactory position, and thus the prior art still reads on the claims as the threads 36 of Hess are compatible with internal threads (not shown) in the center of bore 37 of Hess, and thus the cross section of bore 37 of Hess are directional such that the instep strut of SAVARD in view of Hess can be slidably connected in a satisfactory position. 
Applicant’s argument: Hess discloses nothing more than having diagonally placed arms, extending between back portion 12 and foot portion 16 of the splint 10 for the purpose of adjusting the angle between these two components. Further, while indicia numerals 39 provide on the arms of Hess are being referred to as allegedly disclosing “obtaining foot brace measurements measuring an extension distance between the foot strut and the distal portion of the instep strut,” no part of Hess read on the measurement of identified in the claim. 
Examiner’s response: The definition of measure is “ascertain the size, amount, or degree of (something) by using an instrument or device marked in standard units or by comparing it with an object of known size, https://www.lexico.com/en/definition/measure, thus indicia numerals 39 provide the degree or extent of penetration between the arms 32, 34 of Hess, and thus provide a foot brace measurement. 
Claim Objections
Claims 3 and 20 - 22 are objected to because of the following informalities:  
Regarding claim 3, “The orthotic foot brace of claim 2” in line 1 should be read as “The orthotic foot brace of claim 1” because claim 2 has been cancelled. 
Regarding claim 20, “The method of claim 19” in line 1 should be read as “The method of claim 18” because claim 19 has been cancelled.
Regarding claim 21, “The method of claim 19” in line 1 should be read as “The method of claim 18” because claim 19 has been cancelled. 
Regarding claim 22, “the foot portion of the foot portion” in line 13 should be read as “the front portion of the foot portion.”
Regarding claim 22, “the front portion to the foot strut” in lines 14-15 should be read as “the front portion to the foot portion.” 
Regarding claim 22, “each strut connector” in line 15 should be read as “each front portion connector.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 13-16, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD et al. (referred to as “SAVARD”) (US 2011/0196277 A1) in view of Hess (US 5,542,912).
Regarding claim 1, SAVARD discloses an orthotic foot brace (120) (see Figs. 7-9) for a person wearing a footwear (121) (see Abstract), the footwear (121) having two lateral sides (138, 142) and a top portion (132, 146, 148), the top portion (132, 146, 148) facing upwardly and comprising an instep portion (146) extending between the two lateral sides (138, 142) of the footwear (121) (see Fig. 7-9; footwear 121 has lateral side 138 and median side 142 which are two lateral sides as they are the side edges of footwear 121 and footwear 121 has a top portion which is made up of toe section 132, instep section 146, and footwear laces 148 and is facing upwardly, and instep portion 146 of the top portion 132, 146, 148 extends between lateral side 138 and median side 142), the orthotic foot brace (120) comprising: a lower leg holder (124) securable to a lower leg of the person for use (see Figs. 7-9 and [0032] and [0045]; the reference numerals in paragraph [0032] correspond to the reference numerals of the embodiment shown in Figs. 7-9 but in the 100 series, thus lower leg holder 124 is securable to a lower leg of the person for use), a lower leg strut (126) connected to the lower leg holder (124) and extending downwardly towards the footwear (121) during use (see Figs. 7-9 and [0032] and [0045]; lower leg strut 126 is connected to and extends downwardly from lower leg holder 124 to footwear 121 during use); a foot strut (130) structurally connected to the lower leg strut (126) and having at least one side portion (136, 140), each side portion (136, 140) extending forwardly along a respective on of the lateral side (138, 142) of the footwear (121) and extending outwardly along the respective lateral side (138, 142) of the footwear (121) during use (see Figs. 7-9 and [0045], [0032], and [0036]; foot strut 130 is structurally connected to lower leg strut 126 as foot strut 130 extends from lower leg strut 126,and foot strut 130 has lateral section 136 and median section 140, which are side portions of foot strut 130, and lateral section 136 extends forwardly and outwardly along lateral side 138 while median section 140 extends forwardly and outwardly along median side 142 during use, see Figs. 7 and 9); an instep strut (144) provided in the form of an extension of the foot strut (130) along a long axis of the footwear (121) during use (see Figs. 7-9 and Modified Fig. 8 of SAVARD; front section 144 which is circled in Modified Fig. 8 of SAVARD is an instep strut as it is secured to the instep section 146 of the footwear 121, and front section 144 is an extension of foot strut 130 along a long axis of footwear 121 during use), the instep strut (144) having a distal portion securable to the instep portion (146) of the footwear (121) on the top portion (132, 146, 148) of the footwear (121) during use, and at least a proximal portion (see Modified Fig. 8 of SAVARD; front section 144 which is circled in Modified Fig. 8 of SAVARD is the instep strut which has a distal portion labeled in Modified Fig. 8 of SAVARD as this portion is securable to instep section 146 on the top portion 132, 146, 148 of footwear 121 during use as seen in Figs. 7 and 9, and a proximal portion is labeled in Modified Fig. 8 of SAVARD).
SAVARD does not disclose at least a proximal portion being slidably connected to the foot strut along each lateral side of the footwear in a manner to allow the foot strut to be adapted to a size of the footwear by sliding the instep strut relative to the foot strut parallel to the long axis of the footwear, adjusting an extension distance between the distal portion of the instep strut and the foot strut to a selected position for use, further comprising at least one strut connector slidably connecting each one of the at least one proximal portion of the instep strut to the foot strut, wherein each strut connector has an inner wall defining a bore, the bore having a longitudinal axis parallel to the long axis of the footwear, each proximal portion of the instep strut being slidable along the respective bore and lockable at the selected position, wherein the inner wall of the bore has a directional cross section snugly corresponding to a directional cross section of the proximal portion of the instep strut. 
However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) and an analogous instep strut (32, 44) having at least a proximal portion (32) being slidably connected to the foot strut (34) along each lateral side of the footwear (18) in a manner to allow the foot strut (34) to be adapted to a size of the footwear (18) by sliding the instep strut (32, 44), adjusting an extension distance between the distal portion (44) of the instep strut (32, 44) and the foot strut (34) to a selected position for use (see Figs. 2-4 and Col. 1 lines 57-67 et seq. Col. 2 lines 1-12, Col. 2 lines 47-63, and Col. 3 lines 34-41; instep strut 32, 44 includes lower bracket 44 which is the distal portion, and thus arm element 32 is the proximal portion which is slidably connected to second arm 34, which is made up of pair of arms 28 and 30 which is along each lateral side of footwear 18, by rotating knobs 40 to allow for adjusting the second arm 34 to be adapted to a size of footwear 18 by sliding instep strut 32, 44 relative to second arm 34 along the long axis of footwear 18 as the length of the arms extend longitudinally via rotating knobs 40, adjusting an extension distance between lower bracket 44 which is the distal portion of instep strut 32, 44 and second arm 34 to a selected position for use), further comprising at least one strut connector (36, 37) slidably connecting each one of the at least one proximal portion (32) of the instep strut (32, 44) to the foot strut (34) (see Fig. 4 of Hess, Col. 2 lines 47-63, and Col. 3 lines 34-41; threads 36 on the outer surface of arm element 32 connects to arm element 34 via bore 37 and the internal threads), wherein each strut connector (36, 37) has an inner wall defining a bore (37) (definition of bore: inner surface of a hollow cylindrical object, https://www.merriam-webster.com/dictionary/bore, thus see Fig. 4 of Hess; bore 37 is shown in dotted lines in Fig. 4 and has an inner surface or wall that is not shown, but defines or makes up bore 37), each proximal portion (32) of the instep strut (32, 44) being slidable along the respective bore (37) and lockable at the selected position (see Col. 2 lines 46-63, Col. 1 lines 34-37, and Col. 3 lines 42-46; each arm element 32 is slidable along bore 37 and is lockable at the selected position via the threaded relationship), wherein the inner wall of the bore (37) has a directional cross section snugly corresponding to a directional cross section of the proximal portion (32) of the instep strut (32, 44) (the inner surface or wall of bore 37 has internal threads (not shown) that correspond to the threads 36 of arm element 32, see Fig. 4 and Col. 2 lines 46-63, and thus the inner wall of bore 37 and the arm element 32 have directional cross sections that snugly correspond to each other, or fit closely together so that they are able to slide and lock at selected locations as they are compatible with each other), providing a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (see Col. 1 lines 34-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144) of SAVARD to be slidably connected to the foot strut (130) of SAVARD, as SAVARD discloses without being limitative, the brace length can be adjustable via sliding components (see [0071] of SAVARD), by providing rotating knobs (40) to the proximal portion of the instep strut, threads (36) on the outer surface of the proximal portion of the instep strut, and internal threads (not shown) and bore (37) to the foot strut so as to receive threads (36) as taught by Hess to have provided an improved orthotic foot brace that provides a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (see Col. 1 lines 34-41).
SAVARD in view of Hess discloses the invention as discussed above. SAVARD in view of Hess further discloses at least a proximal portion being sildably connected to the foot strut (130 of SAVARD) along each lateral side of the footwear (121 of SAVARD) in a manner to allow the foot strut (130 of SAVARD) to be adapted to a size of the footwear (121 of SAVARD) by sliding the instep strut (144 of SAVARD) relative to the foot strut (130 of SAVARD) parallel to the long axis of the footwear (121 of SAVARD) (as previously modified above, see Modified Fig. 8 of SAVARD and Fig. 4 of Hess, Col. 2 lines 47-63 of Hess and Col. 3 lines 34-41 of Hess; as previously modified above, threads 36 on the outer surface of the proximal portion of instep strut 144 of SAVARD connects to the foot strut 130 of SAVARD via internal threads (not shown) of bore 37 of Hess of foot strut 130 of SAVARD, and thus the foot strut 130 of SAVARD is able to slide parallel to the long axis of footwear 121 of SAVARD to adapt to a size of the footwear via the rotating knobs 40 of Hess, and the bore (37 of Hess) having a longitudinal axis parallel to the long axis of the footwear (121 of SAVARD) (as previously modified above, bore 37 of Hess has an axis that runs lengthwise, extending forward, or longitudinal to the long axis of the footwear 121 of SAVARD in the combination of SAVARD in view of Hess). 

    PNG
    media_image1.png
    768
    433
    media_image1.png
    Greyscale

Modified Fig. 8 of SAVARD.
Regarding claim 3, SAVARD in view of Hess discloses the invention as discussed in claim 2. SAVARD in view of Hess further discloses wherein each strut connector (36, 37 of Hess) is made integral to the foot strut (130 of SAVARD) (as previously modified above, threads 36 of Hess and internal threads (not shown) of bore 37 of Hess are made integral to foot strut 130 of SAVARD and is necessary to make foot strut 130 of SAVARD slidable relative to instep strut 144 of SAVARD). 
	Regarding claim 6, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses a heel retaining strut (170 of SAVARD) connected to the foot strut (130 of SAVARD) and extending on each side of the footwear (121 of SAVARD) during use (see Figs. 7-9 of SAVARD and [0045] of SAVARD; heel support 170 is a heel retaining strut as it retains the heel of the user and is connected to foot strut 130 of SAVARD, extending on each side of footwear 121 of SAVARD), the heel retaining strut (170 of SAVARD) restraining at least one of rearwardly and downwardly oriented pivotal movement of the brace (120 of SAVARD) (see Figs. 7-9 of SAVARD and [0047], [0050] of SAVARD; heel support 170 of SAVARD applies a compression force on the footwear quarters 176 of SAVARD which reduces displacement of heel support 170 of SAVARD relative to the footwear 121 of SAVARD and thus restrains rearwardly and downwardly oriented pivotal movement of brace 120 of SAVARD). 
	Regarding claim 13, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses wherein the instep strut (144 of SAVARD) has two proximal portions extending continuously from a side of the footwear (121 of SAVARD) to another side of the footwear (121 of SAVARD) via the distal portion of the instep strut (144 of SAVARD) (see Modified Fig. 8 of SAVARD; the instep strut 144 of SAVARD is circled and has two proximal portions which have been labeled in the Modified Fig. 8 of SAVARD which extends continuously from one side of footwear 121 of SAVARD to another side of footwear 121 of SAVARD via the distal portion of instep strut 144 of SAVARD, which is also labeled in Modified Fig. 8 of SAVARD). 
	Regarding claim 14, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses wherein the lower leg strut (126 of SAVARD) is symmetrical relative to a sagittal plane of the lower leg of the person (see Figs. 7-9 of SAVARD; lower leg strut 126 of SAVARD is symmetrical relative to a sagittal plane of the lower leg of a person). 
	Regarding claim 15, SAVARD in view of Hess discloses the invention as discussed in claim 1. SAVARD in view of Hess further discloses wherein the foot strut (130 of SAVARD) is symmetrical relative to a sagittal plane of the lower leg of the person (see Figs. 7-9 of SAVARD; foot strut 130 of SAVARD is symmetrical relative to a sagittal plane of the lower leg of the person). 
Regarding claim 16, SAVARD in view of Hess discloses the invention as discussed in claim 1. 
	SAVARD in view of Hess does not disclose wherein the proximal portion has a graduated scale therealong to allow measurement of the selected position. 
	However, Hess teaches an analogous proximal portion (32) wherein the proximal portion (32) has a graduated scale (39) therealong to allow measurement of the selected position (see Figs. 3-4 and Col. 2 lines 54-59; first arm element 32 which is the proximal portion of instep strut 32, 44 has indicia means 39 to allow measurement of the selected position) providing a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144 of SAVARD) of the device of SAVARD in view of Hess with a graduated scale (39) as taught by Hess to have provided an improved orthotic foot brace that provides a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59).
	Regarding claim 18, SAVARD discloses a method for adjusting an orthotic foot brace (120) to be worn by a person wearing a footwear (121) having two lateral sides (138, 142) and a top portion (132, 146, 148), the top portion (132, 146, 148) facing upwardly and comprising an instep portion (146) extending between the two lateral sides (138, 142) of the footwear (121) (see Figs. 7-9; footwear 121 has lateral sides 138 and median side 142 which are two lateral sides as they are the side edges of footwear 121 and footwear 121 has a top portion which is made up of toe section 132, instep section 146, and footwear laces 148 and is facing upwardly, and instep portion 146 of the top portion 132, 146, 148 extends between lateral side 138 and median side 142), the orthotic foot strut having a lower leg holder (124), a lower leg strut (126) connected to the lower leg holder (124) and extending away from the lower leg holder (124) (see Figs. 7-9 and [0032], [0045]; the reference numerals in paragraph [0032] correspond to the reference numerals of the embodiment shown in Figs. 7-9 but in the 100 series, thus lower leg strut 126 is connected to lower leg holder 124 and extends away from the lower leg holder 124), a foot strut (130) structurally connected to the lower leg strut (126) having at least one side portion (136, 140) and extending away from the lower leg strut (126) (see Figs. 7-9, [0045], [0032], and [0036]; foot strut 130 is structurally connected to lower leg strut 126 as foot strut 130 extends from lower leg strut 126, and foot strut 130 has lateral section 136 and median section 140, which are side portions of foot strut 130 extending away from the lower leg strut 126), the method comprising the steps of: 
	securing the lower leg holder (124) to a lower leg of a person (see Figs. 7 and 9, and [0032]; lower leg holder 124 is secured to a lower leg of a person); and
	securing the foot strut (130) with each side portion (136, 140) adjacent the lateral side (138, 142) of the footwear (121) of the person, the foot strut (130) pointing towards the instep portion (146) of the footwear (121) (see Figs. 7-9; foot strut 130 with lateral section 136 and median section 140 are adjacent or near lateral side 138 and median side 142, respectively, of footwear 121 of the person, and the foot strut 130 points toward instep section 146 of footwear 121). 
	SAVARD does not disclose sliding an instep strut towards the foot strut along a long axis of the footwear; adjusting a distal portion of the instep strut for securing the distal portion of the instep strut to the instep portion of the footwear on the top portion of the footwear, and obtaining a foot brace measurement by measuring an extension distance between the foot strut and the distal portion of the instep strut. 
	However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) and an analogous instep strut (32, 44), and sliding an instep strut (32, 44) towards the foot strut (34) along a long axis of the footwear (18) (see Figs. 1 and 4, and Col. 1 lines 57-67 et seq. Col. 2 lines 1-12, Col. 2 lines 47-63, and Col. 3 lines 34-41; instep strut 32, 44 slides towards second arm 34 along a long axis of footwear 18 as the length of the arms extend longitudinally or along the long axis of footwear 18), adjusting a distal portion (44) of the instep strut (32, 44) for securing the distal portion (44) of the instep strut (32, 44) to the instep portion of the footwear (18) on the top portion of the footwear (18) (see Figs. 1-4; lower bracket 44 of instep strut 32, 44 is adjusted via rotating knobs 40 for securing lower bracket 44 of the instep strut 32, 44 to the instep portion of footwear 18, as seen in Fig. 2, on the top portion or outer portion of footwear 18); and obtaining a foot brace measurement by measuring an extension distance between the foot strut (34) and the distal portion (44) of the instep strut (32, 44) (see Figs. 3-4 and Col. 2 lines 54-59 and Col. 3 lines 30-42; an extension distance between second arm 34 and lower bracket 44 is measured using indicia numerals 39 imposed on surface 34 of arm element 32, obtaining a foot brace measurement), providing a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experienced by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (See Col. 1 lines 34-41), and to provide a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion of the instep strut (144) of SAVARD to be slidably connected to the foot strut (130) of SAVARD, as SAVARD discloses without being limitative, the brace length can be adjustable via sliding components (see [0071] of SAVARD), by providing rotating knobs (40) to the proximal portion of the instep strut, threads (36) on the outer surface of the proximal portion of the instep strut, and internal threads (not shown) and bore (37) to the foot strut so as to receive threads (36) as taught by Hess, and to have modified the proximal portion of the instep strut (144 of SAVARD) of SAVARD with a scale (39) as taught by Hess to have provided an improved orthotic foot brace that provides a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (see Col. 1 lines 34-41), and provides a visual means for the user to visually determine the amount of penetration that has occurred (see Col. 2 lines 54-59). 
	Regarding claim 22, SAVARD discloses an orthotic foot brace (120) (see Figs. 7-9) for a person wearing a footwear (121) (see Abstract), the footwear (121) having two lateral sides (138, 142) and a top portion (132, 146, 148), the top portion (132, 146, 148) facing upwardly and comprising an instep portion (146) extending between the two lateral sides (138, 142) of the footwear (121) (see Fig. 7-9; footwear 121 has lateral side 138 and median side 142 which are two lateral sides as they are the side edges of footwear 121 and footwear 121 has a top portion which is made up of toe section 132, instep section 146, and footwear laces 148 and is facing upwardly, and instep portion 146 of the top portion 132, 146, 148 extends between lateral side 138 and median side 142), the orthotic foot brace (120) comprising: a frame including a lower leg holder (124) securable to a lower leg of a person (see Figs. 7-9 and [0032] and [0045]; the reference numerals in paragraph [0032] correspond to the reference numerals of the embodiment shown in Figs. 7-9 but in the 100 series, thus lower leg holder 124 is securable to a lower leg of the person for use), a vertical portion (126) secured to the lower leg holder (124) and extending downwardly towards the footwear (121) (see Figs. 7-9 and [0032] and [0045]; lower leg vertical section or strut 126 is secured or attached to and extends downwardly from lower leg holder 124 towards footwear 121); a foot portion (130) secured to the vertical portion (126), extending outwardly along a respective one of the lateral side (138, 142) of the footwear (121) along a long axis of the footwear (121) and forwardly towards the instep portion (146) of the footwear (121) on the top portion (132, 146, 148) of the footwear (121) (see Figs. 7-9; foot section or strut 130 is secured or connected to the lower leg vertical section or strut 126, and foot section or strut 130 extends outwardly along a respective lateral side 138 and median side 142 of footwear 121 along a long axis of the footwear 121 and extends forwardly towards instep section 146 of footwear 121 on the top portion 132, 146, 148 of footwear 121); and a brace retaining member (144) connected to the foot portion (130), extending from a median side of the footwear (121) to the lateral side of the footwear (121), and restraining at least one of a rearwardly and a downwardly oriented pivotal movement of the brace (120) (see Figs. 7-9, and see Modified Fig. 8 of SAVARD; front section 144 is a brace retaining member as it keeps brace 120 in place when secured and in use, see Fig. 9, and front section 144 is connected to foot section 130, and front section 144 extends from a median side of footwear 121 to the lateral side of footwear 121, and restrains a rearwardly oriented pivotal movement of brace 120 when front section 144 is secured via attachment members 154). 
	SAVARD does not disclose the foot portion is slidable along the long axis of the footwear to allow the foot portion to be adapted to a size of the footwear by adjusting an extension distance of the front portion of the foot portion to a selected position for use by the person, further comprising at least one front portion connector slidably connecting the front portion to the foot strut, wherein each strut connector has an inner wall defining a bore, the bore having a longitudinal axis parallel to the long axis of the footwear, the front portion being slidable along the respective bore and lockable at the selected position and wherein the inner wall of the bore has a directional cross section snugly corresponding to a directional cross section of the front portion. 
However, Hess teaches an analogous orthotic foot brace (see Figs. 1-2) wherein the foot portion (34) is slidable along the long axis of the footwear to allow the foot portion (34) to be adapted to a size of the footwear (18) by adjusting an extension distance of the front portion of the foot portion (34) to a selected position for use by the person (see Figs. 2-4; second arm 34 is slidable along a long axis of footwear 18 via knobs 40 and threads 36, bore 37, and internal threads (not shown), as the length of the frame arms extend longitudinally, to allow the second arm 34 to be adapted to a size of footwear 18 by adjusting an extension distance of a front portion of second arm 34 to a selected position for use by the person, see Col. 1 lines 34-37, Col. 2 lines 46-63, Col. 1 lines 57-67 et seq. Col. 1 lines 1-12, and Col. 3 lines 34-41), further comprising at least one front portion connector (36, 37) slidably connecting the front portion (32, 44) to the foot strut (34) (see Fig. 4, Col. 2 lines 47-63, and Col. 3 lines 34-41; threads 36 on the outer surface of arm element 32 connects to arm element 34 via bore 37 and the internal threads), wherein each strut connector (36, 37) has an inner wall defining a bore (37) (definition of bore: inner surface of a hollow cylindrical object, https://www.merriam-webster.com/dictionary/bore, thus see Fig. 4 of Hess; bore 37 is shown in dotted lines in Fig. 4 and has an inner surface or wall that is not shown, but defines or makes up bore 37), the front portion (32, 44) being slidable along the respective bore (37) and lockable at the selected position (see Col. 2 lines 46-63, Col. 1 lines 34-37, and Col. 3 lines 42-46; each arm element 32 is slidable along bore 37 and is lockable at the selected position via the threaded relationship) and wherein the inner wall of the bore (37) has a directional cross section snugly corresponding to a directional cross section of the front portion (32, 44) (the inner surface or wall of bore 37 has internal threads (not shown) that correspond to the threads 36 of arm element 32, see Fig. 4 and Col. 2 lines 46-63, and thus the inner wall of bore 37 and the arm element 32 each have directional cross sections that snugly correspond to each other, or fit closely together so that they are able to slide and lock at selected locations as they are compatible with each other), providing a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (see Col. 1 lines 34-41). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot portion (130) and front section (144) to be slidably connected along the long axis of the footwear, as SAVARD discloses without being limitative, the brace length can be adjustable via sliding components (see [0071] of SAVARD), by providing rotating knobs (40), threads (36), internal threads (not shown) of a bore (37) as taught by Hess to have provided an improved orthotic foot brace that provides a foot splint which can be adjusted to incremental positions and locked in such positions to deal with any displacement of the foot being experience by a given patient, and provide a foot splint which can be easily moved to and maintained in a given position in the process of dealing with drop-foot conditions (see Col. 1 lines 34-41).
	SAVARD in view of Hess discloses the invention as discussed above. SAVARD in view of Hess further discloses the bore (37 of Hess) having a longitudinal axis parallel to the long axis of the footwear (121 of SAVARD) (as previously modified above, bore 37 of Hess of foot strut 130 of SAVARD has a longitudinal axis that is parallel to the long axis of footwear 121 of SAVARD as foot strut 130 of SAVARD also has a longitudinal axis that is parallel to the long axis of footwear 121 of SAVARD). 
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess further in view of Calkin et al. (referred to as “Calkin”) (US 4,461,104).
Regarding claim 7, SAVARD in view of Hess discloses the invention as discussed in claim 6. SAVARD in view of Hess further discloses wherein the heel retaining strut (170 of SAVARD) is provided in the form of an extension of the foot strut (130 of SAVARD) along a rearward direction of the long axis of the footwear (121 of SAVARD) during use (see Figs. 7-9 of SAVARD; heel support 170 of SAVARD is in the form of an extension of foot strut 130 of SAVARD along a rearward direction of the long axis of footwear 121 of SAVARD during use), the heel retaining strut (170 of SAVARD) having a distal portion, and at least a proximal portion (172 of SAVARD) (see Figs. 7-9 of SAVARD; heel support 170 of SAVARD has a distal portion which is the rounded portion in the back that goes over footwear quarters 176 of SAVARD and the two opposite ends 172 of SAVARD are the proximal portions as they are connected to foot strut 130 of SAVARD). 
	SAVARD in view of Hess does not disclose at least a proximal portion being slidably connected to the foot strut in a manner to allow adjusting the extension distance of the distal portion of the heel retaining strut to a second selected position for use. 
	However, Calkin teaches an analogous heel retaining strut (40) and at least a proximal portion being slidably connected to the foot strut (34’) in a manner to allow adjusting the extension distance of the distal portion of the heel retaining strut (40) to a second selected position for use (see Figs. 1-2 and Col. 4 lines 10-19 and Col. 3 lines 58-68; heel strap 40 comprises a proximal portion, which is labeled in Modified Fig. 2 of Calkin, as the ends of heel strap 40 that are closer to rotary coupler 38’, and the proximal portions of heel strap 40 are slidably connected to right-angle connector 34’, which is a foot strut as it is a rod that is used to connect the foot of a user, via rotary coupler 38’ as rotation of the coupler 38’ varies the combined length or extension distance of the distal portion of heel strap 40 and connector 34’ to a second selected position and thus accommodates various sizes of footwear) providing to vary the length and thus accommodate various sizes of footwear (see Col. 3 lines 65-68). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal portion (172 of SAVARD) of the heel retaining strut (170 of SAVARD) in the device of SAVARD in view of Hess to have a threaded outer portion (36’) as taught by Calkin to be slidably connected to the foot strut (130 of SAVARD) as taught by Calkin via a rotary adjustment coupler (38’) to have provided an improved orthotic foot brace that accommodates various sizes of footwear/feet by being able to vary the length of the heel portion (see Col. 3 lines 65-68). 

    PNG
    media_image2.png
    245
    536
    media_image2.png
    Greyscale

Modified Fig. 2 of Calkin. 
	Regarding claim 8, SAVARD in view of Hess further in view of Calkin discloses the invention as discussed in claim 7. SAVARD in view of Hess further in view of Calkin further discloses at least one strut connector (38’ of Calkin) slidably connecting one of the at least one proximal portion (172 of SAVARD) of the heel retaining strut (170 of SAVARD) to the foot strut (130 of SAVARD) (as previously modified above (see claim 7), rotary adjustment coupler 38’ of Calkin slidably connects the proximal portions 172 of SAVARD of the heel support 170 of SAVARD to the foot strut 130 of SAVARD). 
	Regarding claim 9, SAVARD in view of Hess further in view of Calkin discloses the invention as discussed in claim 8. SAVARD in view of Hess further in view of Calkin further discloses wherein each strut connector (36-37 of Hess, 38’ of Calkin) slidably connects one of the at least a proximal portion of the instep strut (144 of SAVARD) and one of the at least a proximal portion (172 of SAVARD) of the heel retaining strut (170 of SAVARD) (as previously modified above (see claims 1 and 7), see Fig. 4 of Hess; threads 36 of Hess on the outer surface of the proximal portion of instep strut 144 of SAVARD slidably connects to foot strut 130 of SAVARD via internal threads (not shown) of bore 37 of Hess of foot strut 130 of SAVARD, and see Figs. 1-2 of Calkin; rotary adjustment coupler 38’ of Calkin slidably connects the proximal portions 172 of SAVARD of heel support 170 of SAVARD to foot strut 130 of SAVARD). 
	Regarding claim 10, SAVARD in view of Hess further in view of Calkin discloses the invention as discussed in claim 8. SAVARD in view of Hess further in view of Calkin further discloses wherein each proximal portion of the heel retaining strut (170 of SAVARD) is lockable at the second selected position via the strut connector (38’ of Calkin) (under the proposed modification, see claim 7, each proximal portion of the heel support 170 of SAVARD would be lockable at the second selected position via the strut connector or rotary coupler 38’ of Calkin as the rotary coupler 38’ of Calkin varies the length of heel support 170 of SAVARD when rotary coupler 38’ is rotated, and thus when rotary coupler 38’ of Calkin is not being rotated, the heel support 170 of SAVARD position would not move or would be locked at the second selected position). 
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess further in view of INGIMUNDARSON et al. (referred to as “INGIMUNDARSON”) (US 2012/0035520 A1).
Regarding claim 11, SAVARD in view of Hess discloses the invention as discussed in claim 1. 
SAVARD in view of Hess does not disclose wherein the lower leg holder is slidably connected to the lower leg strut in a manner to allow adjusting the lower leg holder along a lower leg axis at a third selected position during use. 
However, INGIMUNDARSON teaches an analogous foot brace wherein the lower leg holder (48) is slidably connected to the lower leg strut (26) in a manner to allow adjusting the lower leg holder (48) along a lower leg axis at a third selected position during use (see Fig. 2; strap 48 is secured to strut assemblies 26, see [0051], which includes sliding strut extension 34 and is adjustable to a third selected position, see [0046], [0053]-[0054]) providing to accommodate different patient lengths with a single device (see [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder (124 of SAVARD) and lower leg strut (126 of SAVARD) in the device of SAVARD in view of Hess with a lower leg holder that is slidably connected to lower leg strut as taught by INGIMUNDARSON to have provided an improved orthotic foot brace with height adjustment capabilities as you would not need multiple orthopedic devices, reducing practitioners to carry a reduced inventory, and can accommodate different patient leg lengths with one device (see [0009]-[0010]). 
Regarding claim 12, SAVARD in view of Hess further in view of INGIMUNDARSON discloses the invention as discussed in claim 11. SAVARD in view of Hess further in view of INGIMUNDARSON further discloses wherein the lower leg holder (124 of SAVARD) is lockable at the third selected position (as previously modified above, see claim 11, INGIMUNDARSON further teaches that the lower leg holder 48 of INGIMUNDARSON is lockable and therefore the combination of SAVARD in view of Hess further in view of INGIMUNDARSON results in the claim). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason et al. (referred to as “Mason”) (US 5,148,606).
	Regarding claim 20, SAVARD in view of Hess discloses the method as discussed in claim 19. 
	SAVARD in view of Hess does not disclose wherein said securing the lower leg holder further comprises adjusting the lower leg holder relative to the lower leg strut relative to the lower leg of the person during use, and obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut. 
However, INGIMUNDARSON teaches an analogous foot brace wherein said securing the lower leg holder (48) further comprises adjusting the lower leg holder (48) relative to the lower leg strut (26) relative to the lower leg of the person during use (see Fig. 2; when strap 48 is secured to a user’s leg, the user can slide/adjust strut extension 34 in and out of strut sleeves 26 to adjust the height of strap 48, see [0046], [0051], [0053], and [0054]) providing to accommodate different patient lengths with a single device (see [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower leg holder (124 of SAVARD) and lower leg strut (126 of SAVARD) in the device of SAVARD in view of Hess with a lower leg holder that is slidably connected to lower leg strut as taught by INGIMUNDARSON to have provided an improved method for adjusting an orthotic foot brace with height adjustment capabilities as you would not need multiple orthopedic devices, reducing practitioners to carry a reduced inventory, and can accommodate different patient leg lengths with one device (see [0009]-[0010]).
SAVARD in view of Hess further in view of INGIMUNDARSON discloses the method as discussed above. 
SAVARD in view of Hess further in view of INGIMUNDARSON does not disclose obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut. 
However, Mason teaches an analogous method for a brace (see Abstract), and obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut (see Col. 11 lines 29-34 and Col. 12 lines 32-34) providing standard measurements, which can be utilized to fit a custom brace without the need for making a mold of the shape of the leg (see Col. 1 lines 57-61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SAVARD in view of Hess further in view of INGIMUNDARSON to include obtaining another foot brace measurement between the lower leg holder and a tip of the lower leg strut as taught by Mason to have provided an improved method for adjusting a foot brace that provides standard measurements, which can be utilized to fit a custom brace without the need for making a mold of the shape of the leg (see Col. 1 lines 57-61).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVARD in view of Hess in view of INGIMUNDARSON in view of Mason further in view of Summit et al. (referred to as “Summit”) (US 8,005,651 B2).
Regarding claim 21, SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason discloses the method as discussed in claim 19. 
SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason does not disclose transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance. 
However, Summit teaches an analogous method comprising transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance (see Col. 4 lines 18-20, Col. 4 lines 56-58, Col. 8 lines 55-56, and Col. 19 lines 1-14) providing a brace that is more accurately fitted to the patient and more comfortable (see Col. 4 lines 49-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SAVARD in view of Hess in view of INGIMUNDARSON further in view of Mason to incorporate transmitting the measurement to an orthotic foot brace provider providing a customized orthotic foot brace based on the measured extension distance as taught by Summit to have provided an improved method for adjusting an orthotic foot brace that provides a brace that is more accurately fitted to the patient and more comfortable (see Col. 4 lines 49-52). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754